DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
2.	Claims 1-3, 6, 11-13, 15, 19, 21-23 are pending wherein claims 1 and 11 are in independent form.
3.	Claims 1, 2, 11, 12 have been amended.
4.	Claims 7-10, 16-18, 20 are withdrawn/not elected. 
5.	Claims 4-5, 14 have been cancelled. Claims 21-23 have been added newly.
Response to Arguments
5.	Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 11 of the remarks, applicant argues, “But Dao fails to disclose that with respect to one single PDU session at a base station, the one single PDU session use more than one uplink data transmission channel addresses.”
		In response, examiner respectfully disagrees because:
	Dao discloses that the shared PDU session establishment request message sent towards the RAN includes a list of UL tunnel endpoint identifiers, the shared PDU session ID along with other information (Par 0147). The shared PDU session establishment request message including a single PDU session ID (shared PDU session ID) clearly indicates that the requested shared PDU session (shared PDU session establishment request) is a single PDU session. Dao further discloses that the shared PDU session is a single PDU session shared by a group of UEs as like the “hop on” concept of Zhang (Par 0009, Par 0098-0103, Par 0105, Par 0165-0166, Par 0177-0179).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 2, 6, 11, 12, 15, 19, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al (US 20190191467 A1, hereinafter referred to as Dao).
		Re claim 1, Dao teaches a data transmission channel address allocation method (Fig. 11-12), comprising:
	(i) sending first interface signaling to a first base station (SM shared PDU session establishment request to RAN, step 1155, 1160, Fig. 11), wherein the first interface signaling at least comprises a number N of uplink data transmission channel addresses which are pre-allocated (list of UL tunnel endpoint identifiers, Par 0147) for one single protocol data unit, PDU, session at the base station (shared PDU session is a single/common PDU session shared by a group of UEs), wherein N is an integer greater than or equal to 2 (list of UL tunnel endpoint identifiers provide plurality of UL tunnel endpoint identifiers) (Fig. 11, Par 0145-0152).
		Claim 11 recites a data channel address allocation apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 19 recites a non-transitory computer-readable storage medium, storing a computer program to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Dao teaches to receive first feedback signaling sent by the first base station (RAN responses to the AMF and SMF, step 1165, Fig. 11), wherein the first feedback signaling at least comprises a downlink data transmission channel address of the first base station (list of DL TEIDs); and establishing a downlink data transmission channel with the first base station according to the first feedback signaling (establishing a shared PDU session), wherein the downlink data transmission channel is used for carrying and transmitting a user service data packet related to a PDU session (a shared PDU session) or a plurality of PDU sessions (Fig. 11, Par 0145-0158, Par 0161-0162).
		Re claims 6, 15, Dao teaches to send third interface signaling to the first base station (SM session modification request, Par 0276), wherein the third interface signaling at least comprises deletion and recovery of the one or M uplink data transmission channel addresses of the N uplink data transmission channel addresses (new UL TEID for the UE), and M is a natural number less than or equal to N (Fig. 13, Par 0258-0263, Par 0266-0278, Par 0291-0302).
		Re claim 21, Dao teaches that the first interface signaling further comprises a constraint condition (QoS profile, Par 0147) applicable to the pre-allocated N uplink data transmission channel addresses (list of UL tunnel endpoint identifiers, Par 0147) (Fig. 11, Par 0145-0152).
		Re claim 22, Dao teaches that after sending the first interface signaling to the first base station (SM shared PDU session establishment request to RAN, step 1155, 1160, Fig. 11), the method further comprises: sending second interface signaling to the first base station (SM PDU session modification request, Par 0175), wherein the second interface signaling at least comprises one of: modification of one or M uplink data transmission channel addresses of the N uplink data transmission channel addresses, or modification of the constraint condition (QoS profile update, Par 0175); and M is a natural number less than or equal to N (Fig. 11-12, Par 0145-0152, Par 0158, Par 0171-0175).
		Re claim 23, Dao teaches that the first interface signaling further comprises a constraint condition (QoS profile, Par 0147) applicable to the pre-allocated N uplink data transmission channel addresses (list of UL tunnel endpoint identifiers, Par 0147) (Fig. 11, Par 0145-0152); wherein the processor is further configured to send second interface signaling to the first base station (SM PDU session modification request, Par 0175), wherein the second interface signaling at least comprises one of: modification of one or M uplink data transmission channel addresses of the N uplink data transmission channel addresses, or modification of the constraint condition (QoS profile update, Par 0175); and M is a natural number less than or equal to N (Fig. 11-12, Par 0145-0152, Par 0158, Par 0171-0175).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dao as applied to claims 1 and 11 above and further in view of Shi et al (US 20200404732 A1, hereinafter referred to as Shi).
		Re claims, 3, 13, Dao does not explicitly disclose to receive the first feedback signaling sent by the first base station, wherein the first feedback signaling at least comprises a downlink data transmission channel address of the first base station and a downlink data transmission channel address of a second base station; and establishing downlink data transmission channels with the first base station and the second base station respectively according to the first feedback signaling.
		Shi teaches to receive the first feedback signaling sent by the first base station, wherein the first feedback signaling at least comprises a downlink data transmission channel address of the first base station (DL Tunnel 2) and a downlink data transmission channel address of a second base station (DL tunnel 1); and establishing downlink data transmission channels with the first base station (MN 308) and the second base station (SN 306) respectively according to the first feedback signaling (Fig. 3B, Fig. 6-8, Par 0037-0044, Par 0085-0093).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Dao by including the step to receive the first feedback signaling sent by the first base station, wherein the first feedback signaling at least comprises a downlink data transmission channel address of the first base station and a downlink data transmission channel address of a second base station; and establishing downlink data transmission channels with the first base station and the second base station respectively according to the first feedback signaling, as taught by Shi for the purpose of supporting “QoS mobility in the different GTP-U tunnel over NG-U during dual connectivity”, as taught by Shi (Par 0006).











Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473